UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 ITEM 1. REPORTS TO STOCKHOLDERS. Managements discussion of Fund performance By Sustainable Growth Advisers, LP U.S. stocks enjoyed strong returns during the 12 months ended October 31, 2010. The stock market rallied sharply during the first six months of the period as economic conditions and corporate profits improved markedly. Stocks reversed course during the summer as sovereign debt problems in Europe and questions about the durability of the economic recovery undermined investor confidence. However, investor sentiment swung back in a positive direction in the last two months of the period thanks to receding fears of a double-dip recession. For the year ended October 31, 2010, John Hancock U.S. Global Leaders Growth Funds Class A shares posted a total return of 16.58% at net asset value. By comparison, the S&P 500 Index returned 16.52%, the Russell 1000 Growth Index returned 19.65%, and the average large-cap growth fund returned 18.17%, according to Morningstar, Inc. The bulk of the Funds underperformance of the Russell 1000 Growth Index occurred during the market downturn in May and June, when profit-taking in several of the Funds big winners from 2009  particularly the largest, most-liquid stocks that were easy to sell as the market tumbled  hurt performance. In addition, stocks exhibiting the opposite characteristics from what we seek in our investments (such as weak earnings, low returns on equity and high debt levels) outperformed. The Funds health care and consumer discretionary holdings detracted the most from relative performance. Orthopedic products maker Zimmer Holdings, Inc., surgical systems manufacturer Intuitive Surgical, Inc., and office supplies retailer Staples, Inc. were the biggest individual detractors. On the positive side, technology stocks were the top performers, led by open-source software firm Red Hat, Inc. and enterprise software maker Oracle Corp. Industrial and construction supplies distributor Fastenal Company and coffee retailer Starbucks Corp. were also strong performers. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. The Fund is non-diversified, which allows it to make larger investments in individual companies. Non-diversified funds tend to be more volatile than diversified funds and the market as a whole. 6 U.S. Global Leaders Growth Fund | Annual report A look at performance For the period ended October 31, 2010 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Since Since 1-year 5-year 10-year inception 2 1-year 5-year 10-year inception 2 Class A 10.74 0.23 0.35  10.74 1.14 3.57  Class B 10.75 0.33  0.87 10.75 1.65  7.55 Class C 14.70 0.05  0.83 14.70 0.24  7.19 Class I 1 17.15 1.26  2.03 17.15 6.48  18.48 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 2-28-11. The net expenses are as follows: Class A  1.30%, Class B  2.05%, Class C  2.05% and Class I  0.85%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.73%, Class B 2.48%, Class C  2.48% and Class I  0.93%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses may increase and results may have been less favorable. 1 For certain types of investors, as described in the Funds Class I shares prospectus. 2 From 5-20-02. Annual report | U.S. Global Leaders Growth Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock U.S. Global Leaders Growth Fund Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Period Without With maximum beginning sales charge sales charge Index 1 Index 2 Class B 2 5-20-02 $10,755 $10,755 $12,798 $13,038 Class C 2 5-20-02 10,719 10,719 12,798 13,038 Class I 3 5-20-02 11,848 11,848 12,798 13,038 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of 10-31-10. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. S&P 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. Russell 1000 Growth Index  Index 2  is an unmanaged index of companies in the Russell 1000 Index (the 1,000 largest U.S. publicly traded companies) with high price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors, as described in the Funds Class I shares prospectus. 8 U.S. Global Leaders Growth Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2010 with the same investment held until October 31, 2010. Account value Ending value on Expenses paid during on 5-1-10 10-31-10 period ended 10-31-10 1 Class A $1,000.00 $1,010.20 $6.59 Class B 1,000.00 1,006.50 10.37 Class C 1,000.00 1,006.50 10.37 Class I 1,000.00 1,012.70 4.31 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2010, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | U.S. Global Leaders Growth Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2010, with the same investment held until October 31, 2010. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value on Expenses paid during on 5-1-10 10-31-10 period ended 10-31-10 1 Class A $1,000.00 $1,018.70 $6.61 Class B 1,000.00 1,014.90 10.41 Class C 1,000.00 1,014.90 10.41 Class I 1,000.00 1,020.90 4.33 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.30%, 2.05%, 2.05% and 0.85% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 U.S. Global Leaders Growth Fund | Annual report Portfolio summary Top 10 Holdings 1 Visa, Inc., Class A 5.2% Automatic Data Processing, Inc. 4.1% Oracle Corp. 4.2% Apple, Inc. 4.1% State Street Corp. 4.2% National Oilwell Varco, Inc. 4.1% Cerner Corp. 4.2% The Coca-Cola Company 4.0% Juniper Networks, Inc. 4.1% Starbucks Corp. 4.0% Sector Composition Information Technology 37% Consumer Staples 7% Health Care 16% Materials 4% Consumer Discretionary 16% Financials 4% Industrials 8% Short-Term Investments & Other 1% Energy 7% 1 As a percentage of net assets on 10-31-10. Cash and cash equivalents are not included in the Top 10 Holdings. 2 As a percentage of net assets on 10-31-10. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | U.S. Global Leaders Growth Fund 11 Funds investments As of 10-31-10 Shares Value Common Stocks 99.82% (Cost $281,691,811) Consumer Discretionary 15.70% Hotels, Restaurants & Leisure 4.02% Starbucks Corp. 566,340 16,129,363 Internet & Catalog Retail 3.95% Amazon.com, Inc. (I) 95,930 15,841,880 Specialty Retail 7.73% Lowes Companies, Inc. 708,400 15,110,172 Staples, Inc. (L) 775,597 15,876,471 Consumer Staples 6.87% Beverages 6.87% PepsiCo, Inc. 173,400 11,323,020 The Coca-Cola Company 264,400 16,213,008 Energy 7.61% Energy Equipment & Services 7.61% National Oilwell Varco, Inc. 302,740 16,275,302 Schlumberger, Ltd. 203,600 14,229,604 Financials 4.19% Capital Markets 4.19% State Street Corp. 402,060 16,790,026 Health Care 16.34% Health Care Equipment & Supplies 5.62% Intuitive Surgical, Inc. (I)(L) 31,040 8,161,968 Stryker Corp. (L) 237,510 11,754,370 Zimmer Holdings, Inc. (I) 55,270 2,622,009 Health Care Technology 4.18% Cerner Corp. (I)(L) 190,570 16,737,763 Pharmaceuticals 6.54% Johnson & Johnson 186,080 11,847,714 Teva Pharmaceutical Industries, Ltd., SADR 276,730 14,362,287 Industrials 7.82% Air Freight & Logistics 4.02% FedEx Corp. (L) 183,750 16,118,550 12 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements Shares Value Trading Companies & Distributors 3.80% Fastenal Company (L) 295,500 $15,212,340 Information Technology 36.80% Communications Equipment 6.10% Juniper Networks, Inc. (I)(L) 509,160 16,491,692 QUALCOMM, Inc. 176,600 7,969,958 Computers & Peripherals 4.07% Apple, Inc. (I) 54,190 16,304,145 Internet Software & Services 7.97% eBay, Inc. (I) 465,820 13,886,094 Google, Inc., Class A (I) 22,420 13,743,236 VistaPrint NV (I) 102,400 4,307,968 IT Services 9.23% Automatic Data Processing, Inc. 367,990 16,346,116 Visa, Inc., Class A (L) 264,580 20,682,219 Software 9.43% Microsoft Corp. 487,720 12,992,861 Oracle Corp. 572,920 16,843,848 Red Hat, Inc. (I) 188,740 7,976,152 Materials 4.49% Chemicals 4.49% Ecolab, Inc. 242,670 11,968,484 Monsanto Company 101,790 6,048,362 Short-Term Investments 20.15% (Cost $80,744,634) Maturity Yield* date Par value Value Short-Term Securities 0.25% Federal Home Loan Bank Discount Notes 0.100% 11-01-10 $1,000,000 1,000,000 Shares Value Securities Lending Collateral 19.90% John Hancock Collateral Investment Trust (W) 0.2626% (Y) 7,968,520 79,755,320 Total investments (Cost $362,436,445)  119.97% Other assets and liabilities, net (19.97%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 13 Notes to Schedule of Investments SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 10-31-10. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 10-31-10. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At 10-31-10, the aggregate cost of investment securities for federal income tax purposes was $373,347,096. Net unrealized appreciation aggregated $107,575,206, of which $122,223,897 related to appreciated investment securities and $14,648,691 related to depreciated investment securities. 14 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 10-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $282,691,811) including $78,527,906 of securities loaned (Note2) $401,166,982 Investments in affiliated issuers, at value (Cost $79,744,634) (Note2) 79,755,320 Total investments, at value (Cost $362,436,445) Receivable for investmentssold 6,257,270 Receivable for fund sharessold 668,727 Dividends and interestreceivable 144,065 Receivable for securities lendingincome 9,067 Other receivables and prepaidassets 76,997 Totalassets Liabilities Due tocustodian 980,994 Payable for investmentspurchased 5,177,740 Payable for fund sharesrepurchased 588,846 Payable upon return of securities loaned (Note2) 79,716,812 Payable toaffiliates Accounting and legal servicesfees 12,794 Transfer agentfees 97,384 Distribution and servicefees 138,770 Trusteesfees 49,149 Managementfees 279,296 Other liabilities and accruedexpenses 153,276 Totalliabilities Netassets Capital paid-in $327,017,883 Accumulated net investmentloss (31,329) Accumulated net realized loss oninvestments (44,589,044) Net unrealized appreciation (depreciation) oninvestments 118,485,857 Netassets See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 15 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($264,451,355 ÷ 9,501,337shares) $27.83 Class B ($39,344,075 ÷ 1,504,126shares) 1 $26.16 Class C ($59,864,526 ÷ 2,288,134shares) 1 $26.16 Class I ($37,223,411 ÷ 1,297,620shares) $28.69 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $29.29 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-10 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $6,844,491 Securitieslending 129,874 Interest 97,428 Less foreign taxeswithheld (24,792) Total investmentincome Expenses Investment management fees (Note4) 4,048,093 Distribution and service fees (Note4) 2,069,196 Accounting and legal services fees (Note4) 128,069 Transfer agent fees (Note4) 1,943,744 Trustees fees (Note4) 51,739 State registrationfees 81,893 Printing and postage 134,605 Professionalfees 89,286 Custodianfees 69,808 Registration and filingfees 23,529 Other 41,241 Totalexpenses Less expense reductions (Note4) (1,013,015) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 54,249,128 Investments in affiliatedissuers 8,309 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 28,089,776 Investments in affiliatedissuers (18,555) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-10 10-31-09 Increase (decrease) in netassets Fromoperations Net investmentloss ($621,187) ($26,031) Net realized gain(loss) 54,257,437 (75,648,453) Change in net unrealized appreciation(depreciation) 28,071,221 158,139,517 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (383,932) (257,002) ClassI (68,376) (99,277) From net realizedgain ClassA  (7,473,593) ClassB  (780,622) ClassC  (864,357) ClassI  (684,865) ClassR1 1  (25,241) Totaldistributions From Fund share transactions (Note5) Totaldecrease Netassets Beginning ofyear 612,702,051 723,323,583 End ofyear Accumulated net investmentloss 1 Effective at the close of business on 8-21-09, Class R1 converted into ClassA. 18 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 12-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2  3 0.02 0.03 0.03  3 (0.04) Net realized and unrealized gain (loss) oninvestments 3.96 3.30 (7.96) 1.04 0.41 0.64 Total from investmentoperations Lessdistributions From net investmentincome (0.02) (0.01)     From net realizedgain  (0.29)  (1.12)   Totaldistributions    Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $264 $480 $552 $1,022 $1,263 $1,271 Ratios (as a percentage of average net assets): Expenses beforereductions 1.50 1.81 7 1.38 8 1.32 1.32 1.33 Expenses net of feewaivers 1.30 1.34 7 1.30 8 1.27 1.28 1.28 Expenses net of fee waivers andcredits 1.30 1.33 7 1.30 8 1.27 1.28 1.28 Net investment income(loss) 0.01 0.10 0.13 8 0.10  9 (0.14) Portfolio turnover (%) 33 37 10 58 27 34 28 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 8 Annualized. 9 Less than 0.005%. 10 The portfolio turnover rate for the year ended 10-31-09 has been revised from what was previously reported to exclude the effect of certain short-term investments in a collateral managementvehicle. See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 19 CLASS B SHARES Periodended 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 12-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.19) (0.13) (0.13) (0.18) (0.20) (0.24) Net realized and unrealized gain (loss) oninvestments 3.75 3.12 (7.61) 1.00 0.39 0.63 Total from investmentoperations Lessdistributions From net realizedgain  (0.29)  (1.12)   Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $39 $47 $56 $107 $151 $218 Ratios (as a percentage of average net assets): Expenses beforereductions 2.24 2.50 6 2.13 7 2.07 2.07 2.08 Expenses net of feewaivers 2.05 2.08 6 2.05 7 2.02 2.03 2.03 Expenses net of fee waivers andcredits 2.05 2.07 6 2.05 7 2.02 2.03 2.03 Net investmentloss (0.75) (0.65) (0.63) 7 (0.65) (0.75) (0.88) Portfolio turnover (%) 33 37 8 58 27 34 28 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 7 Annualized. 8 The portfolio turnover rate for the year ended 10-31-09 has been revised from what was previously reported to exclude the effect of certain short-term investments in a collateral managementvehicle. CLASS C SHARES Periodended 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 12-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.19) (0.12) (0.13) (0.18) (0.20) (0.24) Net realized and unrealized gain (loss) oninvestments 3.74 3.12 (7.61) 1.00 0.39 0.63 Total from investmentoperations Lessdistributions From net realizedgain  (0.29)  (1.12)   Totaldistributions     Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $60 $60 $62 $114 $186 $284 Ratios (as a percentage of average net assets): Expenses beforereductions 2.23 2.51 6 2.13 7 2.07 2.07 2.08 Expenses net of feewaivers 2.05 2.08 6 2.05 7 2.02 2.03 2.03 Expenses net of fee waivers andcredits 2.05 2.07 6 2.05 7 2.02 2.03 2.03 Net investmentloss (0.76) (0.66) (0.63) 7 (0.65) (0.75) (0.88) Portfolio turnover (%) 33 37 8 58 27 34 28 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 7 Annualized. 8 The portfolio turnover rate for the year ended 10-31-09 has been revised from what was previously reported to exclude the effect of certain short-term investments in a collateral managementvehicle. 20 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements CLASS I SHARES Periodended 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 12-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.11 0.13 0.13 0.16 0.12 0.08 Net realized and unrealized gain (loss) oninvestments 4.10 3.38 (8.14) 1.06 0.42 0.66 Total from investmentoperations Lessdistributions From net investmentincome (0.07) (0.04)     From net realizedgain  (0.29)  (1.12)   Totaldistributions    Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $37 $26 $51 $7 $18 $13 Ratios (as a percentage of average net assets): Expenses beforereductions 0.93 0.96 5 0.89 6 0.88 0.87 0.90 Expenses net of feewaivers 0.85 0.84 5 0.85 6 0.84 0.84 0.85 Expenses net of fee waivers andcredits 0.85 0.84 5 0.85 6 0.84 0.84 0.85 Net investmentincome 0.43 0.60 0.60 6 0.54 0.43 0.30 Portfolio turnover (%) 33 37 7 58 27 34 28 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 6 Annualized. 7 The portfolio turnover rate for the year ended 10-31-09 has been revised from what was previously reported to exclude the effect of certain short-term investments in a collateral management vehicle. See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 21 Notes to financial statements Note 1  Organization John Hancock U.S. Global Leaders Growth Fund (the Fund) is a non-diversified series of John Hancock Capital Series (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Class R1 shares converted to Class A shares on August 21, 2009. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
